 1

 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
 7                     CENTRAL DISTRICT OF CALIFORNIA
 8

 9   NATHALIE BARRERA                       Case No. 2:18-cv-10722-JAK-E
10
               Plaintiff,                   ORDER RE JOINT
11                                          STIPULATION AND ORDER
     v.
                                            TO DISMISS CASE (DKT. 33)
12
     MERCEDES BENZ USA, LLC a
13                                          JS-6
     Delaware Limited Liability Company,
14   DOES 1 through 10, INCLUSIVE
15             Defendant,
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -1-
 1         Based on a review of the Joint Stipulation and Order for Dismissal with
 2   Prejudice ((“Stipulation”) Dkt. 33), good cause has been shown. Therefore, the
 3   Stipulation is GRANTED. The entire action is dismissed with prejudice.
 4         IT IS SO ORDERED.
 5

 6
     LA

 7   Dated: October 15, 2019              __________________________________
                                          JOHN A. KRONSTADT
 8                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -2-
